[Cite as State ex rel. Waste Mgt. of Ohio, Inc. v. Indus. Comm., 2021-Ohio-2478.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State ex rel.                                           :
Waste Management of Ohio, Inc.,
                                                        :
                 Relator,
                                                        :
v.                                                                                  No. 19AP-453
                                                        :
Industrial Commission of Ohio et al.,                                      (REGULAR CALENDAR)
                                                        :
                 Respondents.
                                                        :



                                          D E C I S I O N

                                       Rendered on July 20, 2021


                 On brief: Dinsmore & Shohl LLP, and Brian P. Perry, for
                 relator.

                 On brief: Dave Yost, Attorney General, and Natalie J.
                 Tackett, for respondent Industrial Commission of Ohio.

                 On brief: Paul W. Flowers Co., L.P.A., Paul W. Flowers, and
                 Louis E. Grube, for respondents Sabrina Gelhausen and
                 Taylor Alloway.

                                    IN MANDAMUS
                     ON OBJECTIONS TO THE MAGISTRATE'S DECISION

MENTEL, J.
        {¶ 1} Relator, Waste Management of Ohio, Inc., filed this original action
requesting this court issue a writ of mandamus ordering respondent, the Industrial
Commission of Ohio ("commission"), to vacate its order exercising continuing jurisdiction
and awarding loss-of-use benefits to respondents, Sabrina Gelhausen and Taylor Alloway,
in addition to the death benefits provided to Sabrina Gelhausen from the death of her
father, Travis Gelhausen.
No. 19AP-453                                                                               2

       {¶ 2} Pursuant to Civ.R. 53 and Loc.R. 13(M) of the Tenth District Court of
Appeals, this matter was referred to a magistrate. On January 25, 2021, the magistrate
issued a decision, including findings of fact and conclusions of law, appended hereto. The
magistrate concluded that relator's request for a writ of mandamus should be denied as
there was some evidence to support the commission's allowance of continuing jurisdiction
in the case based on a clear mistake of law and some evidence to support the loss-of-use
award for the decedent's injuries. On February 5, 2021, relator filed three objections to the
magistrate's decision. On March 5, 2021, the commission filed its response and request to
overrule relator's objections. Sabrina Gelhausen and Taylor Alloway also filed a
memorandum in opposition to relator's objections to the magistrate's decision on
March 5, 2021.
       {¶ 3} When objections are filed to a magistrate's decision, we must undertake an
independent review of the objected matters "to ascertain that the magistrate has properly
determined the factual issues and appropriately applied the law." Civ.R. 53(D)(4)(d). As
none of the parties have objected to the magistrate's findings of fact, we adopt them as our
own.
       {¶ 4} Mandamus relief is only appropriate if the relator establishes " 'a clear legal
right to the relief requested, a clear legal duty on the part of the commission * * * to
provide the relief, and the lack of an adequate remedy in the ordinary course of the law.' "
State ex rel. Franta v. Indus. Comm., 10th Dist. No. 19AP-530, 2021-Ohio-1501, ¶ 4,
quoting State ex rel. Baker v. Indus. Comm., 143 Ohio St.3d 56, 2015-Ohio-1191, ¶ 12. "In
matters before it, the commission is the exclusive evaluator of the weight and credibility of
the evidence." State ex rel. Navistar, Inc. v. Indus. Comm., 160 Ohio St.3d 7, 2020-Ohio-
712, ¶ 13, citing State ex rel. LTV Steel Co. v. Indus. Comm., 88 Ohio St.3d 284, 287,
2000-Ohio-328. Accordingly, relator must demonstrate by clear and convincing evidence
the commission abused its discretion submitting an order not supported by any evidence
in the record. Navistar at ¶ 13, quoting State ex rel. WFAL Constr. v. Buehrer, 144 Ohio
St.3d 21, 2015-Ohio-2305, ¶ 12.
       {¶ 5} Abuse of discretion goes beyond an error of law but suggests that the
decision was unreasonable, arbitrary, or unconscionable. State ex rel. Dreamer v. Mason,
115 Ohio St.3d 190, 2007-Ohio-4789, ¶ 18, citing State ex rel. Worrell v. Ohio Police &
No. 19AP-453                                                                               3

Fire Pension Fund, 112 Ohio St.3d 116, 2006-Ohio-6513, ¶ 10. "A decision is unreasonable
if there is no sound reasoning process that would support that decision. It is not enough
that the reviewing court, were it deciding the issue de novo, would not have found that
reasoning process to be persuasive, perhaps in view of countervailing reasoning processes
that would support a contrary result." (Emphasis sic.) AAAA Ents., Inc. v. River Place
Community Urban Redevelopment Corp., 50 Ohio St.3d 157, 161 (1990).
       {¶ 6} Relator first objects to the magistrate's decision arguing that the
commission lacked continuing jurisdiction in this case based on a clear mistake of law.
Pursuant to R.C. 4123.52(A), "[t]he jurisdiction of the industrial commission * * * over
each case is continuing, and the commission may make such modification or change with
respect to former findings or orders with respect thereto, as, in its opinion is justified."
Continuing jurisdiction is only allowed when there is evidence to support " '(1) new and
changed circumstances, (2) fraud, (3) clear mistake of fact, (4) clear mistake of law, or (5)
error by [an] inferior tribunal.' " State ex rel. Neitzelt v. Indus. Comm., 160 Ohio St.3d
175, 2020-Ohio-1453, ¶ 11, quoting State ex rel. Nicholls v. Indus. Comm., 81 Ohio St.3d
454, 458-59 (1998). When one or more of these circumstances is recognized, the error
must be "identified and explained." State ex rel. Gobich v. Indus. Comm., 103 Ohio St.3d
585, 2004-Ohio-5990, ¶ 15.
       {¶ 7} In State ex rel. Neitzelt, the Supreme Court of Ohio considered whether the
commission properly asserted continuing jurisdiction based on a clear mistake of fact.
The Neitzelt court explained the standard of review on this issue writing:
              Having concluded that the commission's exercise of its
              continuing jurisdiction was timely, we proceed to consider
              [appellee's] claim that the commission abused its discretion
              when it found that [appellant] established both new or
              changed circumstances and a mistake of fact. In making this
              determination, we apply a deferential standard: we will not
              order the commission to vacate its decision if the decision is
              supported by some evidence. State ex rel. Seibert v. Richard
              Cyr, Inc., 157 Ohio St.3d 266, 2019-Ohio-3341, 134 N.E.3d
              1185, ¶ 17. Evaluation of the weight and credibility of the
              evidence is the exclusive province of the commission, which
              " 'has substantial leeway in both interpreting and drawing
              inferences from the evidence before it.' " Id. at ¶ 30, quoting
              State ex rel. Lawson v. Mondie Forge, 104 Ohio St.3d 39,
              2004-Ohio-6086, 817 N.E.2d 880, ¶ 34.
No. 19AP-453                                                                              4


Id. at ¶ 23.
       {¶ 8} The Neitzelt court ultimately concluded "the commission did not abuse its
discretion by concluding that [appellant] established the existence of a mistake of fact."
Id. at ¶ 27; see also State ex rel. Sheppard v. Indus. Comm., 139 Ohio St.3d 223, 2014-
Ohio-1904, ¶ 22 (finding "the commission did not abuse its discretion when it determined
that the hearing officer's failure to address the intervening-injury argument was a mistake
of law that justified the commission's reopening the claim to examine the issue"); State ex
rel. Holdren v. Indus. Comm., 105 Ohio St.3d 291, 2005-Ohio-1734, ¶ 16-17, citing Gobich
(writing that in Gobich, "the commission ultimately granted [reconsideration] on the
basis that the SHO's order was based on 'clear mistakes of law.' We, however, found an
abuse of discretion."); State ex rel. Crisp v. Indus. Comm. & Cedar Fair LP, 10th Dist. No.
10AP-438, 2012-Ohio-2077 (adopting the magistrate's decision that found "the exercise of
continuing jurisdiction amounted to an abuse of discretion").
       {¶ 9} While relator's objection is limited to the magistrate's finding that the
commission did not abuse its discretion exercising continuing jurisdiction based on a
clear mistake of law, we must also examine the commission's determination that there
was a clear mistake of fact as relator's complaint in mandamus asserts both grounds for
continuing jurisdiction were erroneously decided. For ease of discussion, we will first
consider whether appellant properly invoked continuing jurisdiction based on a clear
mistake of fact.
       {¶ 10} The evidence is this case is largely not in dispute. Jolene Szapowal, the only
witness to the accident, attested through a sworn affidavit as follows:
               I was traveling behind a waste management garbage truck
               driven by Travis Gelhausen * * * [a]fter witnessing the crash, I
               parked my vehicle and attempted to administer aid to Mr.
               Gelhausen, the driver of the garbage truck. * * * When I
               approached the garbage truck I could see Mr. Gelhausen from
               his ribs to his knees and could see that he was still breathing.

(Stip.R. at 49.)
       {¶ 11} Szapowal continued stating that Gelhausen was breathing for approximately
three minutes before he ultimately expired. Dr. Donato J. Borrillo provided a medical
opinion in this case determining that Gelhausen's brief period of breathing was
No. 19AP-453                                                                                  5

"consistent with still being alive." (Stip.R. at 56.) Borillo also found that decedent's loss of
function in his extremities would have been permanent given the nature of the injuries to
the cervical spine. The report by Dr. Paul T. Hogya stated that Gelhausen's breathing is
known as "agonal respiration" and was not "adequate respiration to sustain oxygenation."
(Stip.R. at 52.) Hogya continued stating "[a]t no time would Mr. Gelhausen have been
conscious with these actual injuries to even appreciate any alleged loss of use of his right
or left arm." (Stip.R. at 52.) The physicians reviewed the competing reports and provided
addenda in response. Borrillo wrote that a layperson can recognize the act of breathing
and that while agonal respiration can be a sign of impending death that does not change
the fact that decedent was alive and breathing after the accident. In his addendum, Hogya
wrote "whether or not [Gelhausen] is considered to have been 'alive' for three minutes or
less, there was no conscious ability for him to recognize or appreciate a total loss of use of
the upper and lower extremities and/or vision." (Stip.R. at 60.) Hogya dismissed
Szapowal's first-hand account concluding "Szapowal estimated some three minutes of
breathing. From a clinical standpoint, these estimates must always be considered with 'a
grain of salt' due to the stressful emergency nature of the situation. For instance, that is
why estimates of seizure activity are notoriously inaccurate." (Stip.R. at 60.)
       {¶ 12} The district hearing officer ("DHO") denied the loss-of-use awards finding
that "decedent essentially experienced instantaneous death." (Stip.R. at 3.) While the
DHO acknowledged Szapowal's affidavit states that decedent "was alive and breathing for
approximately a three minute period," he disregarded the affidavit on the basis that it was
not from a "medical professional." (Stip.R. at 2.) On appeal, the staff hearing officer
("SHO") denied Gelhausen's loss-of-use award concluding "[d]ecedent did not survive the
accident when he died at the scene and pronounced dead immediately after being
removed from the vehicle." (Stip.R. at 6.) The SHO wrote that, the statement by Szapowal
was unpersuasive because an "affidavit of the non-medical bystander fails to medically
establish that the [d]ecedent survived this accident." (Stip.R. at 6.) The initial appeal was
refused in an order mailed November 1, 2018.
       {¶ 13} The claimants filed a motion for reconsideration which the commission
found that the matter should be reviewed for continuing jurisdiction based on a clear
mistake of fact and law. By order mailed on March 27, 2019, the commission granted
No. 19AP-453                                                                                             6

claimants' motion for reconsideration concluding there was a clear mistake of fact as
decedent had survived for at least three minutes after the accident. The commission also
found the SHO made a clear mistake of law by failing to properly apply State ex. rel.
Moorehead v. Indus. Comm., 112 Ohio St.3d. 27, 2006-Ohio-6364, to the facts of the case.
        {¶ 14} After a careful review of the record, we find the commission did not abuse
its discretion invoking continuing jurisdiction based on a clear mistake of fact. As
explained by the commission, the SHO made a clear mistake of fact stating that the
decedent died in the accident when he had, in fact, survived for three minutes after the
accident.1 This conclusion is well supported in the record. Szapowal's affidavit provided a
first-hand account of the accident that stated the decedent was breathing for
approximately three minutes before he expired. Based on the nature of the decedent's
injuries, Borillo was able to provide a medical opinion that the decedent's "cervical injury
correlates with the witness statement and affidavit of Ms. Szapowal who found the injured
worker still breathing at the accident scene * * *. His brief period of breathing is
consistent with still being alive, as his autopsy did not reveal a decapitation or crush
injury of the head." (Stip.R. at 55-56.) While Hogya reached a contrary conclusion, he
stated that the decedent was exhibiting agonal breathing. "Agonal" is defined in the
Merriam-Webster dictionary as "of, relating to, or associated with the act of dying:
occurring just before death." (Stip.R. at 63.)2 There is no doubt that agonal breathing
"carries a poor prognosis and is an indicator of impending death." (Stip.R. at 63.)
However, "impending death" does not equate to actual death. As such, even accepting that
decedent was exhibiting agonal breathing, despite competing medical evidence from
Borillo, there is no dispute among the medical experts that decedent was breathing in
some capacity for approximately three minutes after the accident.
        {¶ 15} Given the only witness to the accident attested to observing the decedent
breathing for three minutes and Borillo concluded decedent's breathing was consistent
1 The SHO disregarded the witness's account on the basis that a "non-medical bystander fails to medically
establish that the Decedent survived this accident." (Stip.R. at 6.) As noted by Borillo, a lay witness is
more than capable of identifying whether someone is breathing or not. Moreover, there is no statutory
basis to support the SHO's conclusion that an on-site medical evaluation is required. Such an
interpretation would result in denying valid claims if a medical professional is not present at the time of
an accident.
2 The example provided in the definition is also instructive: "Kennedy had a very weak pulse and was

experiencing what's called agonal breathing, labored, gasping, the body's final attempts to sustain life."
(Stip.R. at 63.)
No. 19AP-453                                                                               7

with still being alive, however briefly, after the accident, the commission did not abuse its
discretion concluding that the SHO made a clear mistake of fact decedent died
instantaneously in the accident. Regardless of whether we would have found that
reasoning persuasive and reached the same result, the commission's conclusion that there
was a clear mistake of fact is not unreasonable.
       {¶ 16} Next, we must consider whether the commission abused its discretion in
exercising continuing jurisdiction that there was a clear mistake of law by the SHO in its
application of Moorehead. A brief review of Moorehead is instructive.
       {¶ 17} In Moorehead, the decedent fell from a raised platform suffering spinal cord
injuries. Decedent was rendered a quadriplegic and never regained consciousness after
the fall. The decedent died 90 minutes after the accident. The commission denied the
decedent's widow's scheduled loss compensation on the basis that the decedent could not
perceive or experience the hardship that caused the loss of use between injury and death.
The Supreme Court granted the writ of mandamus ordering the commission to award the
loss-of-use benefits. The Moorehead court wrote, "[it] should not graft duration-of-
survival or cognizance requirements to R.C. 4123.57(B), because the statute has no text
imposing them." Moorehead at ¶ 19.
       {¶ 18} Here, the SHO identified Moorehead as the correct precedent on loss-of-use
benefits in cases involving death rapidly after injury and its applicability to the present
case. The SHO wrote, "[Moorehead] indicated that R.C. 4123.57(B) does not specify a
required length of time of survival after a loss-of-use injury before benefits pursuant to
R.C. 4123.57(B) are payable." (Stip.R. at 6.) While the hearing officer understood the
controlling case law at issue, he applied the incorrect facts to Moorehead, namely that
decedent died instantaneously when he survived for approximately three minutes after
the accident. As such, the SHO's error was not the misapplication of Moorehead to the
facts in this case but his application of incorrect facts to Moorehead.
       {¶ 19} Accordingly, we sustain relator's objection to the extent that the magistrate
erred in finding there was some evidence to support that there was a clear mistake of law
and failing to also consider whether there was a clear mistake of fact to invoke continuing
jurisdiction. While we find there was no evidence to support a clear mistake of law, the
commission properly invoked continuing jurisdiction based on a clear mistake of fact. As
No. 19AP-453                                                                                8

such, regardless of its erroneous determination that there was a clear mistake of law, the
commission was able to reexamine all aspects of the case and reevaluate the evidence
regarding the loss-of-use benefits claim. State ex rel. Sheppard v. Indus. Comm., 139
Ohio St.3d 223, 2014-Ohio-1904, ¶ 24 (finding once the commission exercises continuing
jurisdiction and vacates an order it is required to reexamine all facets of claimant's
eligibility for compensation).
       {¶ 20} Accordingly, we sustain in part and overrule in part relator's first objection.
       {¶ 21} In his second objection, relator argues the magistrate erred in finding that
the commission provided an adequate explanation for continuing jurisdiction based on
the SHO's mistake of law and fact. As set forth previously, once one of the prerequisites
for continuing jurisdiction is identified, the commission must provide an explanation for
invoking continuing jurisdiction. "It is not enough to say, for example, that there has
been a clear error of law. The order must also state what that error is. This ensures that
the party opposing reconsideration can prepare a meaningful defense to the assertion that
continuing jurisdiction is warranted. It also permits a reviewing court to determine
whether continuing jurisdiction was properly invoked." (Internal citations omitted.) State
ex rel. Gobich, 2004-Ohio-5990, at ¶ 15.
       {¶ 22} In the instant case, the commission provided an explanation for continuing
jurisdiction based on the SHO's mistake of law and fact. The commission wrote in
relevant part:
                 02/05/2019-After further review and discussion, it is the
                 decision of the Commission the Dependent has met the
                 burden of proving the Staff Hearing Officer order, issued
                 10/13/2018, contains a clear mistake of fact in the order from
                 which reconsideration is sought, and a clear mistake of law of
                 such character that remedial action would clearly follow.
                 Specifically, the Staff Hearing Officer failed to properly apply
                 the rule of State ex rel. Moorehead v. Industrial Comm., 112
                 Ohio St.3d. 27, 2006-Ohio-6364, 857 N.E. 2d 1203, to the
                 facts in this claim. Therefore, the Commission exercises
                 continuing jurisdiction pursuant to R.C. 4123.52 and State ex
                 rel. Nicholls v. Indus. Comm., 81 Ohio St.3d 454, 692 N.E.
                 2nd 188 (1998), State ex rel. Foster v. Indus. Comm., 85 Ohio
                 St.3d 320, 707 N.E.2d 1122 (1999), and State ex rel. Gobich v.
                 Indus. Comm., 103 Ohio St. 3d 585, 2004-Ohio-5990, 817
                 N.E. 2d 398, in order to correct this error.
No. 19AP-453                                                                               9

              ***

              The Commission also relies upon State ex rel. Moorehead v.
              Indus Comm., supra, which held R.C. 4123.57(B) does not
              require any specific duration of survival after an employee
              suffers a loss of use, nor does it require the employee to be
              cognizant of the loss. The Commission finds R.C. 4123.57(B) is
              applicable here because the Decedent did in fact survive the
              injury, for at least three minutes. In support of its findings the
              Commission relies upon Ms. Szapowal's affidavit stating that
              following the injury, she saw the Decedent continue to breathe
              for approximately three minutes before he expired in her
              presence.

(Stip.R. at 13-14.)
       {¶ 23} Based on the language employed by the commission, the mistake of fact was
identified as the SHO's finding that the decedent did not survive the injury when he had,
in fact, survived the accident for approximately three minutes. Similarly, the commission
identified the mistake of law as the misapplication of Moorehead to the facts in the case.
Gobich does not require the commission to provide an all-encompassing discussion
regarding each mistake but only to "identif[y] and explain[]" the basis for reconsidering
the initial determination of the hearing officer. Gobich at ¶ 15. As such, there is some
evidence to support the conclusion that the commission identified and explained the
bases for continuing jurisdiction. Relator's second objection is overruled.
       {¶ 24} Finally, relator contends that the commission erred in awarding "850 weeks
of weeks of compensation in a claim in which no loss by severance occurred." (Relator's
Brief at 12.) Pursuant to R.C. 4123.57(B), the loss of a leg is paid for 200 weeks and the
loss of an arm is paid for 225 weeks. In State ex. rel Arberia, LLC v. Indus. Comm., 10th
Dist. No. 13AP-1024, 2014-Ohio-5351, this court examined the amounts awarded for loss-
of-use compensation to the survivor or dependent of a claimant when the claimant died
soon after the injury. Relevant to this appeal, we rejected the requirement of severance for
injured workers to have been entitled to a loss-of-use award as well as that loss of use is
restricted to the period of survival regardless of whether the decedent had lived for a short
period after the accident. Arberia at ¶ 14, 18-20. Accordingly, we agree with the
magistrate's analysis that the commission did not abuse its discretion in awarding 850
No. 19AP-453                                                                              10

weeks of compensation pursuant to R.C. 4123.57(B) and Ohio Adm.Code 4123-3-37.
Relator's third objection is overruled.
       {¶ 25} After an examination of the magistrate's decision, an independent review of
the record pursuant to Civ.R. 53, and due consideration of relator's objections, we find the
magistrate properly determined the factual issues and appropriately applied the law, as
modified herein. For the reasons set forth in the magistrate's decision and those expressed
herein, relator's objections are overruled in part and sustained in part. Pursuant to Civ.R.
53(D)(4), we adopt the decision of the magistrate as our own, including findings of fact
and conclusions of law, as modified by our own conclusions of law discussed in this
decision. In accordance with the magistrate's recommendation, we deny relator's request
for a writ of mandamus.
                                          Objections overruled in part and sustained in part;
                                                                   writ of mandamus denied.

                             BROWN and KLATT, JJ., concur.
                                     _____________
No. 19AP-453                                                                             11

                                   APPENDIX
                        IN THE COURT OF APPEALS OF OHIO

                            TENTH APPELLATE DISTRICT

State ex rel.                                :
Waste Management of Ohio, Inc.,
                                             :
             Relator,
                                             :
v.                                                                No. 19AP-453
                                             :
Industrial Commission of Ohio et al.,                        (REGULAR CALENDAR)
                                             :
             Respondents.
                                             :


                         MAGISTRATE'S DECISION

                              Rendered on January 25, 2021


             Dinsmore & Shohl LLP, and Brian P. Perry, for relator.

             Dave Yost, Attorney General, and Natalie J. Tackett, for
             respondent Industrial Commission of Ohio.

             Paul W. Flowers Co., L.P.A., Paul W. Flowers, and Louis E.
             Grube, for respondents Sabrina Gelhausen and Taylor
             Alloway.

                                    IN MANDAMUS

      {¶ 26} Relator, Waste Management of Ohio, brings this original action seeking a
writ of mandamus ordering respondent, the Industrial Commission of Ohio, to vacate its
order exercising continuing jurisdiction and awarding loss-of-use-benefits to respondents
Sabrina Gelhausen ("Sabrina") and Taylor Alloway in addition to the death benefits
already payable to Sabrina based upon the death of her father, Travis Gelhausen
("Gelhausen").
      {¶ 27} The disputed issue in this case was whether the decedent survived the
accident that took his life long enough to support a loss-of-use award for complete loss of
No. 19AP-453                                                                           12

use of decedent's upper and lower extremities due to a severe neck injury sustained in the
accident.
Findings of Fact:

       {¶ 28} 1. Gelhausen sustained fatal injuries in the course and scope of his
employment with Waste Management as a roll-off truck driver. While driving the vehicle
on October 18, 2017 in the vicinity of Gates Mills, Ohio at approximately 11:18 a.m., he
approached a stop sign on the terminating leg of a T-intersection, failed to stop, and
attempted to make a right turn at a speed that caused the truck to overturn and slide into
a tree. (Stip. at 24.) Witnesses at the scene found Gelhausen trapped in the cab and only
partially visible.   Emergency personnel arrived at the scene and found Gelhausen
unresponsive. Emergency personnel required special equipment to extricate Gelhausen
from the truck, which was accomplished at 12:16 p.m., and he was pronounced dead at
12:18 p.m. by telephone communication with an emergency room physician. (Stip. at 24.)
       {¶ 29} 2. Waste Management is a self-insured employer in Ohio's Workers'
Compensation system.
       {¶ 30} 3. Gelhausen's claim was allowed and payment of death benefits began to
Gelhausen's dependent daughter Sabrina. (Stip. at 38.) Alloway is Sabrina's mother;
Gelhausen and Alloway were not married.
       {¶ 31} 4. On May 2, 2018, Alloway, on behalf of Sabrina, filed a motion requesting
payment of scheduled loss awards pursuant to R.C. 4123.57 for Gelhausen's total loss of
use of the following body parts: right arm, left arm, right leg, left leg, both eyes, and
bilateral hearing loss.
       {¶ 32} 5. The loss-of-use motion was heard before a district hearing officer
("DHO") on August 20, 2018.         The claimants dismissed the aspect of the motion
requesting an award for bilateral hearing loss.
       {¶ 33} 6. In support of the motion, the claimants submitted the affidavit of a
witness to the accident, Jolene Szapowal, who attested as follows:
              1) I am a resident of Geauga County, Ohio with a date of
              birth of January 20, 1979 and a mailing address of 11117
              Chillicothe Road, Chesterland, Ohio 44026.

              2) I am a witness to a motor vehicle collision that occurred
              on October 18, 2017 at the intersection of Bringham Road
No. 19AP-453                                                                           13

                 and Chagrin River Road, located in Gates Mills, Cuyahoga
                 County, Ohio.

                 3) I was traveling behind a Waste Management garbage
                 truck driven by Travis Gelhausen. We were traveling
                 westbound on Bringham Road when the garbage truck
                 attempted a right hand turn on Chagrin River Road, when
                 the garbage truck crashed.

                 4) After witnessing the crash, I parked my vehicle and
                 attempted to administer aid to Mr. Gelhausen, the driver of
                 the garbage truck.

                 5) When I approached the garbage truck I could see
                 Mr. Gelhausen from his ribs to his knees and could see that
                 he was still breathing.

                 6) At no point in time that I was with Mr. Gelhausen was he
                 able to move his arms or legs.

                 7) Mr. Gelhausen continued breathing for approximately
                 three minutes while I rubbed his leg in an effort to comfort
                 him.

                 8) Mr. Gelhausen ultimately expired in my presence as I
                 witnessed his body seize and he stopped breathing.

(Stip. at 49.)
       {¶ 34} 7. The claimants submitted a file review prepared by Donato Borrillo, M.D.,
dated July 3, 2018. (Stip. at 55.) Based largely upon the Szapowal affidavit, Dr. Borrillo
concluded that Gelhausen had survived the accident for a brief period of time and, based
upon autopsy findings, would have sustained permanent loss of use of his upper and
lower extremities and both eyes. Dr. Borrillo also conclude that the "brief period of
breathing" witnessed by Szapowal was "consistent with still being alive, as [Gelhausen's]
autopsy did not reveal a decapitation or crush injury of the head." (Stip. at 56.) Dr.
Borrillo concluded that the loss of functional use of extremities would have been
permanent based upon injuries to the cervical spine.
       {¶ 35} 8. Amanda Spencer, D.O., of the Cuyahoga County Medical Examiner's
Office, prepared an autopsy report dated March 15, 2018. (Stip. at 45.) In addition to
evidence of postmortem organ donation, including the eyes, heart, and long bones of the
No. 19AP-453                                                                              14

legs, Dr. Spencer noted injuries from the accident including puncture wounds to the chest,
a hemorrhagic subluxation of the atlanto-axial vertebrae, and hemorrhagic fracture in the
superior aspect of the C4 vertebral body with overlying prevertebral fascia hemorrhage.
Dr. Spencer further noted that the skull was intact. (Stip. at 42-43.)
       {¶ 36} 9. Waste Management obtained the report of Paul T. Hogya, M.D., who
opined that the breathing observed by Szapowal was "agonal respiration" which was not
"adequate respiration to sustain oxygenation." (Stip. at 52.) Dr. Hogya discounted
Szapowal's observations as nonmedical evidence from a lay witness and concluded that
there was insufficient evidence to prove that Gelhausen survived the accident with
complete loss of use of extremities and eyes. " At no time would Mr. Gelhausen have been
conscious with these actual injuries to even appreciate any alleged loss of use of his right
or left arm. Traumatic atlanto-axial subluxation may be associated with varying degrees of
upper extremity paresis, but not all individuals that survive traumatic atlanto-axial
subluxation have complete loss of use of the upper extremities." (Stip. at 52.) Dr. Hogya
repeated these conclusions regarding Gelhausen's loss of use of his lower extremities. Dr.
Hogya described agonal respirations as "more of an automatic response of the last
remnants of the brainstem," which would be confused by laypersons as ordinary
respirations. (Stip. at 52.)
       {¶ 37} 10. Drs. Hogya and Borrillo reviewed each other's opinions and produced
addenda in which each adhered to his prior opinion. Dr. Hogya restated his view that
"whether or not [Gelhausen] is considered to have been 'alive' for three minutes or less,
there was no conscious ability for him to recognize or appropriate a total loss of use of the
upper and lower extremities and/or vision." (Stip. at 60.) In his addendum, Dr. Borrillo
observed that while Dr. Hogya acknowledged the observation by Szapowal, he discounted
its value. Dr. Borrillo stated, "[i]n my medical opinion, a layperson can recognize the act
of breathing. Mr. Gelhausen's breathing was not shallow and not in need of auscultation
with a stethoscope, rather it is characterized as audible and characterized by Dr. Hogya as
agonal." (Emphasis sic.) (Stip. at 62.) Dr. Borrillo conceded that agonal breathing can be
an indicator of impending death, but that this did not change the fact that Gelhausen was
alive and breathing immediately after the accident. (Stip. at 63.)
No. 19AP-453                                                                                15

       {¶ 38} 11. The DHO issued an order mailed August 24, 2018 denying the
claimants' loss-of-use awards on the basis that Gelhausen had not survived the accident
for a discernible period of time. (Stip. at 2.) The DHO specifically found that Szapowal's
affidavit was insufficient to establish such survival.
       {¶ 39} 12. The claimants filed an appeal and the matter was heard before a staff
hearing officer ("SHO") on October 1, 2018. Relying on Dr. Hogya's report and again
discounting Szapowal's observations, the SHO agreed with the DHO that loss of use was
not established for the claim.
       {¶ 40} 13. The claimants filed a further appeal to the commission, which was
initially refused in an order mailed November 1, 2018. (Stip. at 8.) Claimants then filed a
motion for reconsideration and the commission entered an interlocutory order mailed
December 1, 2018, finding that the matter warranted possible continuing jurisdiction
based upon the alleged presence of a clear mistake of fact and law. (Stip. at 11.)
       {¶ 41} 14. The full commission held a hearing on February 5, 2019. (Stip. at 13.)
The commission mailed an order on March 27, 2019 with two commissioners voting to
grant reconsideration and a third voting against. (Stip. at 15.) The majority found a clear
error of law in the SHO's application of controlling the Supreme Court of Ohio's case law.
The commission accordingly issued an order relying on Dr. Borrillo's report and
Szapowal's affidavit to award scheduled loss of awards pursuant to R.C. 4123.57(B) for
loss of use of the left arm, right arm, left leg, and right leg, but denying loss of use of the
eyes. (Stip. at 14.)
       {¶ 42} 15. Waste Management filed its complaint in mandamus with this court on
July 17, 2019.
Discussion and Conclusions of Law:

       {¶ 43} In order for this court to issue a writ of mandamus as a remedy from a
determination of the commission, relator must show a clear legal right to the relief sought
and that the commission has a clear legal duty to provide such relief. State ex rel.
Pressley v. Indus. Comm., 11 Ohio St.2d 141 (1967). A clear legal right to a writ of
mandamus exists where the relator shows that the commission abused its discretion by
entering an order that is not supported by any evidence in the record. State ex rel.
Elliott v. Indus. Comm., 26 Ohio St.3d 76 (1986). On the other hand, where the record
No. 19AP-453                                                                            16

contains some evidence to support the commission's findings, there has been no abuse of
discretion and mandamus is not appropriate. State ex rel. Lewis v. Diamond Foundry
Co., 29 Ohio St.3d 56 (1987). Furthermore, questions of credibility and the weight to be
given evidence are clearly within the discretion of the commission as factfinder. State ex
rel. Teece v. Indus. Comm., 68 Ohio St.2d 165 (1981).
       {¶ 44} Waste Management first asserts that the commission could not invoke
continuing jurisdiction in the matter to set aside the SHO's order. The commission may
invoke continuing jurisdiction over a prior order under R.C. 4123.52(A) when the
claimant demonstrates new and changed circumstances, fraud, a clear mistake of fact, or
a clear mistake of law. State ex rel. Nicholls v. Indus. Comm., 81 Ohio St.3d 454 (1998).
"The presence of one of these prerequisites must be clearly articulated in any commission
order seeking to exercise reconsideration jurisdiction" and the error must be both
"identified and explained." State ex rel. Gobich v. Indus. Comm., 103 Ohio St.3d 585,
2004-Ohio-5990, ¶ 15.
       {¶ 45} The clear mistake of fact to support continuing jurisdiction must be more
than a legitimate disagreement as to the evidence, but a factual finding in the SHO's order
that is "not supported by the record." State ex rel. Arnett v. Indus. Comm., 10th Dist. No.
11AP-238, 2012-Ohio-4903. Similarly, a clear mistake of law exists in the case when the
hearing officer applies the wrong law to the facts in the administrative record. State ex
rel. McNea v. Indus. Comm., 131 Ohio St.3d 408, 2012-Ohio-1296, ¶ 10. When the
commission decides to exercise continuing jurisdiction and vacate a hearing officer's
order, it will re-examine all aspects of the claim. State ex rel. Sheppard v. Indus. Comm.,
139 Ohio St.3d 223, 2014-Ohio-1904, ¶ 24.
       {¶ 46} The commission in this case could conclude that there was a clear mistake
of law in the SHO's order. The commission found that the SHO had failed to properly
apply State ex rel. Moorehead v. Indus. Comm., 112 Ohio St.3d 27, 2006-Ohio-6364,
which remains the leading case from the Supreme Court on loss-of-use benefits in cases
when death ensues rapidly after injury. In Moorehead, the decedent fell head-first onto a
concrete floor while working on a raised platform, suffering severe spinal cord and other
injuries.   The unrebutted medical evidence established that the injuries would have
rendered the decedent quadriplegic. The decedent never regained consciousness and died
No. 19AP-453                                                                             17

approximately 90 minutes after the fall. When the decedent's widow applied for death
benefits and scheduled loss compensation based on the loss of use of both arms and legs,
the commission denied the application for scheduled loss compensation on the basis that
the decedent could not have consciously perceived and experienced the hardship caused
by the loss of use in the period between injury and death. The Supreme Court disagreed
with this rationale and issued a writ ordering the commission to award the loss-of-use
benefits, stating as follows:
              Similarly, there is no language in R.C. 4123.57(B) requiring
              that an injured worker be consciously aware of his paralysis
              in order to qualify for scheduled loss benefits. * * *


              This court should not graft duration-of-survival or cognizance
              requirements to R.C. 4123.57(B), because the statute has no
              text imposing them. * * *

              The appellant proffered medical evidence establishing that
              William Moorehead sustained the physical loss of use of his
              limbs as a result of his fall. Consciousness of that loss during
              an extended period of survival is not required by R.C.
              4123.57(B), and the commission therefore incorrectly
              applied the statute when it denied the appellant's application
              on that basis.

Moorehead at ¶ 16-20.
       {¶ 47} In the present case, the SHO appeared to rely on Dr. Hogya's opinion that
Gelhausen had "no conscious ability for him to recognize or appropriate a total loss of
use." (Stip. at 60.) The commission concluded that this was a clear mistake of law given
Moorehead's unequivocal holding that there is no "cognizance requirement" under
R.C. 4123.57(B). Moorehead at ¶ 19.         Once the commission accepted continuing
jurisdiction to correct this clear error of law, the commission could re-examine all aspects
of the claim, and form its own conclusions regarding the weight of evidence. Sheppard,
supra, at ¶ 24.       Confronted with the conflict between Szapowal's affidavit and
Dr. Borrillo's report on one hand, and Dr. Hogya's conclusion that Szapowal had observed
only agonal respirations, the commission could conclude that the evidence supported a
finding that Gelhausen survived the accident for a discernable period with injuries that
would have rendered him a quadriplegic.
No. 19AP-453                                                                             18

       {¶ 48} Waste Management relies upon this court's refusal to issue a writ on similar
facts in State ex rel. Sagraves v. Indus. Comm., 10th Dist. No. 10AP-1030, 2012-Ohio-
1010. In that case, the commission had concluded that the decedent had not survived his
accident for an appreciable time supporting a loss-of-use award, and this court found no
abuse of discretion. As this court has frequently been compelled to note, the fact that the
commission can reach different conclusions in similar cases on comparable facts does not
mean that an abuse of discretion has occurred sufficient to support a writ of mandamus.
The facts of each claim are reviewed independently by the commission, and particularly
when addressed in the context of a mandamus action, the commission's conclusions when
weighing evidence are reviewed under a deferential standard as outlined above.
       {¶ 49} Similarly, in the recent case of State ex rel. Koepf v. Indus. Comm., 10th
Dist. No. 18AP-753, 2019-Ohio-3789, ¶ 11-12, 14, this court refused to issue a writ to
vacate the commission's order denying loss of use awards. "In cases where the claimant
has passed away, this court has repeatedly looked to whether the evidence supports that,
but for the decedent's death, there was a loss of use that would have been permanent. * * *
The commission's denial of the claim for total loss of use was based on some evidence. * *
* Finally, we reject relator's argument that the magistrate should have accepted the report
of Dr. Borrillo as establishing that decedent had sustained a total loss of use of his eyes,
ears, arms and legs. The commission 'need only cite evidence in support of its decision,
and the presence of contrary evidence is immaterial.' " State ex rel. George v. Indus.
Comm., 130 Ohio St.3d 405, 2011-Ohio-6036, ¶ 11.            Because the medical records
themselves and the report of [respondent's medical expert] each independently
constitutes 'some evidence' upon which the commission relied, this court must defer to
the determination of the commission." Koepf at ¶ 14.
       {¶ 50} Koepf illustrates that this court will defer to the commission in loss-of-use
cases where the report of the commission is first, consistent with the law as set forth by
the Supreme Court in Moorehead, and second, supported by some evidence. In the
present case, the commission had before it Szapowal's clear affidavit based on first-hand
observation that Gelhausen was breathing in some manner for approximately three
minutes, and Dr. Borrillo's report interpreting that testimony and the other medical
evidence in the case. Dr. Hogya's report reaching contrary conclusions on the same
No. 19AP-453                                                                              19

evidence does not negate the evidence upon which the commission chose to rely.
Ultimately, both doctors agreed that the breathing, whether characterized as agonal
respirations or not, were a sign of impending death, which by definition would precede
actual death. On this basis, the commission could conclude both that the SHO had
committed a clear error of law in failing to apply Moorehead, and that Gelhausen had
survived the accident for the requisite amount of time to support loss of use under R.C.
4123.57(B).
        {¶ 51} Finally, Waste Management asserts that the commission erred in awarding
850 weeks of scheduled loss benefits. The magistrate notes the commission's ultimate
order in this case does not specify the duration of the loss-of-use award, despite the fact
that the parties argued the matter before the commission. (Stip. at 179-80.) Pursuant to
R.C. 4123.57(B), loss of a leg is to be paid for 200 weeks, and loss of an arm is to be paid
for 225 weeks. In State ex rel. Arberia, LLC v. Indus. Comm., 10th Dist. No. 13AP-1024,
2014-Ohio-5351, this court addressed the amounts payable under loss-of-use
compensation to a claimant's survivor or dependent where the claimant died shortly after
suffering injury. In Arberia, the court noted that R.C. 4123.57(B) provides as follows:
               When an award under this division has been made prior to
               the death of an employee all unpaid installments accrued or
               to accrue under the provisions of the award shall be payable
               to the surviving spouse, or if there is no surviving spouse, to
               the dependent children of the employee and if there are no
               such children, then to such dependents as the administrator
               determines.

               When an employee has sustained the loss of a member by
               severance, but no award has been made on account thereof
               prior to the employee's death, the administrator shall make
               an award [to survivors or dependents].

Id. at ¶ 11.
        {¶ 52} This court in Arberia rejected first, strict application of the terms
"severance" in R.C. 4123.57(B) to mean actual removal of the limb, noting that paralysis
was the equivalent of severance as interpreted by the Supreme Court in Moorehead and
State ex rel. Alcoa Bldg. Prods. v. Indus. Comm., 102 Ohio St.3d 341, 2004-Ohio-3166.
This court in Arberia then determined that loss of use would not be limited to the period
of survival, even when the decedent had lived for only a brief period after the accident,
No. 19AP-453                                                                          20

because Ohio Adm.Code 4123-3-37 allows for lump-sum advancement of awards, and
where the decedent is entitled to apply for scheduled loss benefits under R.C. 4123.57(B)
before death, the potential for lump-sum award means that the full amount of
compensation may be paid no matter how brief the period of survival. Arberia at ¶ 18-20.
As long as the lump-sum award does not exceed the compensation that the decedent
might have received, it is awardable to the decedent's dependents. Id.
      {¶ 53} In summary, the magistrate concludes that the commission did not abuse
its discretion in exercising continuing jurisdiction and that there is some evidence to
support the loss-of-use award for Gelhausen's injuries. The commission also did not
abuse its discretion in awarding 850 weeks of compensation pursuant to R.C. 4123.57(B)
and Ohio Adm.Code 4123-3-37. It is the magistrate's decision and recommendation that
the court deny the request writ of mandamus.


                                             /S/ MAGISTRATE
                                             MARTIN L. DAVIS




                             NOTICE TO THE PARTIES

             Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign
             as error on appeal the court's adoption of any factual finding
             or legal conclusion, whether or not specifically designated as
             a finding of fact or conclusion of law under Civ.R.
             53(D)(3)(a)(ii), unless the party timely and specifically
             objects to that factual finding or legal conclusion as required
             by Civ.R. 53(D)(3)(b).